Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/15/2022 has been entered.

Response to Amendment
This Office Action has been issued in response to amendment filed 09/15/2022 

Response to Arguments
Applicant's arguments filed 05/09/2022 have been carefully and fully considered. The 101 rejection has been withdrawn in light of the instant amendments. With respect to applicant’s argument regarding the rejection under 35 U.S.C § 103 (numbered as page 12) which recites:
“Applicant respectfully submits that the proposed combination of cited references fails to teach or suggest "determining a first simulation time period for a first simulation of the set of operations, wherein a size of the first simulation time period corresponds to at least an amount of time associated with a largest time constraint window of a set of time constraint windows corresponding to the one or more time constraints," and "running the first simulation... over the first simulation time period," as included in amended claim 1.”
The examiner respectfully disagrees. While Applicant’s comments are well taken and appreciated, Applicant’s arguments are not found persuasive. Examiner notes that the limitation “determining a first simulation time period for a first simulation of the set of operations, wherein a size of the first simulation time period corresponds to at least an amount of time associated with a largest time constraint window of a set of time constraint windows corresponding to the one or more time constraints” is taught by Shi in view of Wu. Examiner points to Shi [0013] The method to compute the optimal target WIP profile for each group of machines, through simulation for a certain period of time (e.g., a week or a month), may include changing the WIP and calculating the utilization rate, in teaching “determining a first simulation time period for a first simulation of the set of operations. Where the first simulation time period is interpreted as the simulation for a certain period of time (e.g., a week or  a month). Wu is then relied upon to teach “wherein a size of the first simulation time period corresponds to at least an amount of time associated with a largest time constraint window of a set of time constraint windows corresponding to the one or more time constraints” [0031] First, instep S501, at least one queue time between two operations is simulated. Thereafter, in step S502, the queue time is assigned to at least one of the sub-time constraints, [0032] maximum time periods x, y and z corresponding to the sub-time constraints between operations O1 and O2, O2 and O3, and O3 and O4, respectively, [0033] the maximum acceptable time period between the completion of defined production process operations. Please view the rejection below for further detail. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shi (WO 2019/075174 Al) in view of Wu (US 20050055105 A1).

Regarding claim 1, Shi teaches A method comprising: receiving a first request to initiate a set of operations to be run for a queue of substrates at a manufacturing system, ([0026] MES may receive the move list from the simulation so that MES may follow the number of wafers or wafer lots to be processed in order to achieve the effect of optimization algorithms that has been proven to achieve the target profile during the manufacture process, [0025] the optimization operations can include linear programming, integer linear programming, non-linear programming, heuristics, simulated annealing, genetic algorithms, relaxation methods, combinatorial optimization, or a combination of the above. The optimization operations may include the same operations as used in MES, or may include more operations than those used in MES). (i.e. wafer lots to be processed is interpreted as the queue of substrates), wherein each of the set of operations corresponds to a respective substrate process of a set of substrate processes ([0032] for different target profiles, the processing device may run different simulations to determine the corresponding requests that control the operations of the machines in the semiconductor manufacture plant, [0015] The implementations may include a list of required number of wafers for each product step that is processed by each machine or machine group in order to achieve the target profile. This match between the numbers of wafers waiting to be processed and the target profile enables the semiconductor manufacture plant to ran smoothly at its optimal utilization rate). (i.e. different target profiles is interpreted as a set of substrate processes), and wherein one or more operations of the set of operations have one or more time constraints ([0013] The method to compute the optimal target WIP profile for each group of machines, through simulation for a certain period of time (e.g., a week or a month), [0011] Each machine may have a certain capacity to process a certain number of wafers (or numbers of wafer lots) associated with one or more manufacture steps for a duration of time (e.g., a day or a week).); identifying a first plurality of candidate substrates of the queue of substrates that are to be processed during the set of operations ((claim 2) selecting a first WIP value and determining at least one move list or assignment list that generates an event corresponding to the first WIP value, [0026] A move list contains the number of products of each step or block to be processed at a certain time interval, paragraph, [0011] The number of wafers (or wafer lots) waiting to be processed is referred to as WIP, paragraph, [0017] FIG. 1, both Step 1 and Step 6 may be associated with a first machine group including Ml and M2, where the group may contribute a portion of its capacity to Step 1 and a portion of its capacity to Step 6. Step 2 may be associated with a second machine group including M3, M4, and M5 with each one contributing a portion of their respective capacities. At each step, there is a corresponding number (WIP #) of wafers (or wafer lots) waiting to be processed. ) determining a first simulation time period for a first simulation of the set of operations ([0013] The method to compute the optimal target WIP profile for each group of machines, through simulation for a certain period of time (e.g., a week or a month), may include changing the WIP and calculating the utilization rate.); running the first simulation of the set of operations to simulate each respective substrate process of the set of substrate processes for the first plurality of candidate substrates over the first simulation time period, wherein the first simulation generates a first simulation output indicating a first number of candidate substrates that were successfully processed during each of the simulated set of operations to reach an end of the first simulation time period in view of the one or more time constraints ([0025]-[0026] performing a computer simulation with optimization algorithms either as part of the simulator or as an external software package to the simulator, to produce a move list that may cause the WIPs substantially matching the target profile during the manufacture process, paragraph, [0013] The method to compute the optimal target WIP profile for each group of machines, through simulation for a certain period of time (e.g., a week or a month), [0014] the simulation to compute optimal target WIP profile may be carried out for part of the FAB or even for a particular machine group. The partial simulation may reduce the simulation time. In another implementation, the simulation may be directed to a particular step of the process while the results of prior step may be set manually); and initiating, in view of the first simulation output, the set of operations at the manufacturing system to process the first number of candidate substrates from the queue of substrates according to each respective substrate process of the set of substrate processes over a time period corresponding to the first simulation time period ([0013] The method to compute the optimal target WIP profile for each group of machines, through simulation for a certain period of time (e.g., a week or a month), may include changing the WIP and calculating the utilization rate. If increasing the WIP causes the utilization rate to increase, indicating that the optimal target WIP should be increased until any further increase of the WIP causes no improvements on the utilization rate. Similarly, if decreasing the WIP causes the utilization rate to increase, indicating that the optimal WIP should be decreased until any further decrease of the WIP causes no further improvements on the utilization rate. Although higher WIP may increase the machine utilization, higher WIP may also increase the waiting time, , [0011] Each machine may have a certain capacity to process a certain number of wafers (or numbers of wafer lots) associated with one or more manufacture steps for a duration of time (e.g., a day or a week). 
Shi does not teach wherein a size of the first simulation time period corresponds to at least an amount of time associated with a largest time constraint window of a set of time constraint windows corresponding to the one or more time constraints
Wu teaches wherein a size of the first simulation time period corresponds to at least an amount of time associated with a largest time constraint window of a set of time constraint windows corresponding to the one or more time constraints, ([0031] First, instep S501, at least one queue time between two operations is simulated. Thereafter, in step S502, the queue time is assigned to at least one of the sub-time constraints, [0032] maximum time periods x, y and z corresponding to the sub-time constraints between operations O1 and O2, O2 and O3, and O3 and O4, respectively, [0033] the maximum acceptable time period between the completion of defined production process operations.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Shi (directed to generating plurality of events and a time at which to move the amount of parts through the different operations) to incorporate the teachings of Wu (directed to defining the maximum time period) and arrived at a method to identify the largest time needed based on the one or more operations that each have a plurality of time constraints. One of ordinary skill in the art would have been motivated to make such a combination because defining the maximum acceptable time period will ensure that all other time constraints do not exceed the period associated with each constraint in the database, (Wu paragraph [0033]).

	Regarding claim 2, the combination of Shi and Wu teach The method of claim 1,wherein determining the first simulation time period for the first simulation of the set of operations comprises (Shi, [0013] The method to compute the optimal target WIP profile for each group of machines, through simulation for a certain period of time (e.g., a week or a month), may include changing the WIP and calculating the utilization rate.): determining the set of time constraint windows based on each of the one or more operations of the set of operations that each have the one or more time constrains; and … (Shi, [0011] Each machine may have a certain capacity to process a certain number of wafers (or numbers of wafer lots) associated with one or more manufacture steps for a duration of time (e.g., a day or a week).
Wu further teaches identifying, the largest time constraint window of the set of time constraint windows, ([0031] First, instep S501, at least one queue time between two operations is simulated. Thereafter, in step S502, the queue time is assigned to at least one of the sub-time constraints, [0032] maximum time periods x, y and z corresponding to the sub-time constraints between operations O1 and O2, O2 and O3, and O3 and O4, respectively, [0033] the maximum acceptable time period between the completion of defined production process operations.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Shi (directed to generating plurality of events and a time at which to move the amount of parts through the different operations) to incorporate the teachings of Wu (directed to defining the maximum time period) and arrived at a method to identify the largest time needed based on the one or more operations that each have a plurality of time constraints. One of ordinary skill in the art would have been motivated to make such a combination because defining the maximum acceptable time period will ensure that all other time constraints do not exceed the period associated with each constraint in the database, (Wu paragraph [0033]).

Regarding claim 3, the combination of Shi and Wu teach The method of claim 1, wherein initiating the set of operations at the manufacturing system to process the first number of candidate substrates (Shi, [0022] The controller 104 may issue a request that contains a move list to each machine or machine group. The move list may specify for each product step or recipe, the numbers of wafers or wafer lots to be process by the machine or machine group, over a specific time period.)  comprises: setting a substrate counter value for a first operation of the set of operations to correspond to the first number of candidate substrates, wherein the substrate counter value defines a total number of substrates at the manufacturing system to be initiated at the first operation over the first time period (Shi, [0011] to ensure that each machine of a step runs at its full capacity, a certain number of wafers (or wafer lots) should be available, waiting to be processed by the machine of that step. The number of wafers (or wafer lots) waiting to be processed is referred to as WIP, [0013] The method to compute the optimal target WIP profile for each group of machines, through simulation for a certain period of time (e.g., a week or a month), may include changing the WIP and calculating the utilization rate. If increasing the WIP causes the utilization rate to increase, indicating that the optimal target WIP should be increased until any further increase of the WIP causes no improvements on the utilization rate. Similarly, if decreasing the WIP causes the utilization rate to increase, indicating that the optimal WIP should be decreased until any further decrease of the WIP causes no further improvements on the utilization rate. Although higher WIP may increase the machine utilization, higher WIP may also increase the waiting time, [0026] determining a move list containing the number of products of each step or block to be processed at a certain time interval). (i.e. WIP is interpreted as the counter value).

Regarding claim 4, the combination of Shi and Wu teach The method of claim 3, further comprising: receiving a second request to initiate the set of operations to be run at the manufacturing system (claim 6, detecting a deviation between the number of parts waiting for process and the target, and issues a second request to change the moving list of the group of machines, [0026] determining a move list containing the number of products of each step or block to be processed at a certain time interval); determining a second plurality of candidate substrates to be processed during the set of operations ([0019] The target profile 1 14 may be generated based on operator experience, the current conditions of the plant (e.g., how many machines are in working condition), and the wafer production plan based on customer demands. The target profile 110 may be computed using a simulator, based on current conditions of the plant, the current conditions of the machines, or the wafer production plan. FIG. 2 depicts a target profile 200 used for controlling the flow of WIPs according to an implementation of the present disclosure. As shown in FIG. 2, the target profile 200 may be composed of a sequence of blocks (e.g., blocks 1 - 16) and the WIPs associated with each block, where each block may contain one or more steps, [0032] For different target profiles, the processing device may run different simulations to determine the corresponding requests that control the operations of the machines in the semiconductor manufacture plant); running a second simulation of the set of operations for the second plurality of substrates over a second time period, wherein the second simulation generates a second simulation([0032] For different target profiles, the processing device may run different simulations to determine the corresponding requests that control the operations of the machines in the semiconductor manufacture plant, [0013] The method to compute the optimal target WIP profile for each group of machines, through simulation for a certain period of time (e.g., a week or a month), may include changing the WIP and calculating the utilization rate, [0025] Then, the computer simulation is performed to determine the optimization that may ensure WIPs at different steps or blocks to match the target profile. The simulation may adjust the model (i.e., the requests to adjust the capacities assigned to different machines) to enable an optimal match between the WIPs at different steps or blocks and the target profile through the manufacture process.) output indicating a second number of candidate substrates that were successfully processed during each of the simulated set of operations to reach an end of the second simulation time period ([0026]the simulation so that MES may follow the number of wafers or wafer lots to be processed in order to achieve the effect of optimization, [0012] the utilization rate of a machine is the ratio of the actual number of wafers processed by the machine over the number of wafers that could have been processed by the machine running at the full capacity, [0014] the simulation to compute optimal target WIP profile may be carried out for part of the FAB or even for a particular machine group. The partial simulation may reduce the simulation time, [0022] The move list may specify for each product step or recipe, the numbers of wafers or wafer lots to be process by the machine or machine group, over a specific time period.) and updating the substrate counter value for the first operation of the set of operations to correspond to the second number of candidate substrates ([0013] The method to compute the optimal target WIP profile for each group of machines, through simulation for a certain period of time (e.g., a week or a month), may include changing the WIP and calculating the utilization rate. If increasing the WIP causes the utilization rate to increase, indicating that the optimal target WIP should be increased until any further increase of the WIP causes no improvements on the utilization rate. Similarly, if decreasing the WIP causes the utilization rate to increase, indicating that the optimal WIP should be decreased until any further decrease of the WIP causes no further improvements on the utilization rate. Although higher WIP may increase the machine utilization, higher WIP may also increase the waiting time).

Regarding claim 5, the combination of Shi and Wu teach The method of claim 1, wherein the first simulation further generates a second simulation output indicating an additional substrate processing capacity for a manufacturing equipment of the manufacturing system, the additional substrate processing capacity corresponding to a 37number of substrates that could be successfully processed at the manufacturing equipment within the first simulation time period (Shi, [0026] The results of the simulations generated at 304 may determine one or more assignment lists that assign machines or machine groups and their capacities to different blocks (or different product steps (P, S)) at different times of the day. The assignment lists may specify the percentages of different machines assigned to different blocks. In one implementation, the assignment lists may include a schedule for machines and the portions of their capacities assigned to different blocks (or different product steps (P, S)) over specified time periods, [0032] the processing device may run different simulations to determine the corresponding requests that control the operations of the machines in the semiconductor manufacture plant, [0025] The simulation may adjust the model (i.e., the requests to adjust the capacities assigned to different machines) to enable an optimal match between the WIPs at different steps or blocks and the target profile through the manufacture process. ), and wherein the method further comprises: determining, based on the additional substrate processing capacity for the manufacturing equipment, a second number of candidate substrates (Shi, [0025] The simulation may adjust the model (i.e., the requests to adjust the capacities assigned to different machines) to enable an optimal match between the WIPs at different steps or blocks and the target profile through the manufacture process, [0026] the results of the simulation may determine the move list containing the number of wafers or wafer lots of each product step or block to be processed by each machine or machine group at certain time interval.) , wherein the set of operations are initiated to process the first number of candidate substrates and the second number of candidate substrates over the first simulation time period  (Shi, [0013] The method to compute the optimal target WIP profile for each group of machines, through simulation for a certain period of time (e.g., a week or a month), [0026] The results of the simulations generated at 304 may determine one or more assignment lists that assign machines or machine groups and their capacities to different blocks (or different product steps (P, S)) at different times of the day. The assignment lists may specify the percentages of different machines assigned to different blocks. In one implementation, the assignment lists may include a schedule for machines and the portions of their capacities assigned to different blocks (or different product steps (P, S)) over specified time periods.)

Regarding claim 6, the combination of Shi and Wu teach The method of claim 5, further comprising: identifying a second plurality of candidate substrates to be processed during the set of operations based on the second number of candidate substrates (Shi, [0019] The target profile 1 14 may be generated based on operator experience, the current conditions of the plant (e.g., how many machines are in working condition), and the wafer production plan based on customer demands. The target profile 110 may be computed using a simulator, based on current conditions of the plant, the current conditions of the machines, or the wafer production plan. FIG. 2 depicts a target profile 200 used for controlling the flow of WIPs according to an implementation of the present disclosure. As shown in FIG. 2, the target profile 200 may be composed of a sequence of blocks (e.g., blocks 1 - 16) and the WIPs associated with each block, where each block may contain one or more steps, [0032] For different target profiles, the processing device may run different simulations to determine the corresponding requests that control the operations of the machines in the semiconductor manufacture plant); running a second simulation of the set of operations for the first plurality of candidate substrates and the second plurality of substrates over the first simulation time period (Shi, [0032] For different target profiles, the processing device may run different simulations to determine the corresponding requests that control the operations of the machines in the semiconductor manufacture plant, [0013] The method to compute the optimal target WIP profile for each group of machines, through simulation for a certain period of time (e.g., a week or a month), may include changing the WIP and calculating the utilization rate, [0025] Then, the computer simulation is performed to determine the optimization that may ensure WIPs at different steps or blocks to match the target profile. The simulation may adjust the model (i.e., the requests to adjust the capacities assigned to different machines) to enable an optimal match between the WIPs at different steps or blocks and the target profile through the manufacture process.), wherein the second simulation generates a third simulation output indicating a third number of candidate substrates that were successfully processed during each of the simulated set of operations to reach the end of the first simulation time period (Shi, [0026]the simulation so that MES may follow the number of wafers or wafer lots to be processed in order to achieve the effect of optimization, [0012] the utilization rate of a machine is the ratio of the actual number of wafers processed by the machine over the number of wafers that could have been processed by the machine running at the full capacity, [0014] the simulation to compute optimal target WIP profile may be carried out for part of the FAB or even for a particular machine group. The partial simulation may reduce the simulation time, [0022] The move list may specify for each product step or recipe, the numbers of wafers or wafer lots to be process by the machine or machine group, over a specific time period.) and determining whether the third number of candidate substrates corresponds to a sum of the first number of candidate substrates and the second number of candidate substrates, wherein the set of operations are initiated to process the first number of candidate substrates and the second number of candidate substrates responsive to a determination that the third number of candidate substrates corresponds to a sum of the first number of candidate substrates and the second number of candidate substrates (Shi, [0015] Further, implementations may include a controller to allocate machines capacities to different steps and send requests to machines to run these machines in a fashion that matches the numbers of wafers to be processed in different steps to the target profile over a period of time, [0018] The manufacture process can includes hundreds of steps, and to facilitate the management the steps are divided into disjoint subsets of steps referred to blocks. The WIP for each block may be defined as the sun of WIPs for the steps of blocks, and the request includes information to control which product steps or blocks the machine group needs to process, thus controlling the WIP of the steps or blocks related to the machine group).

Regarding claim 7, the combination of Shi and Wu teach The method of claim 1, wherein the one or more time constraints for an operation of the set of operations (Shi, [0013] The method to compute the optimal target WIP profile for each group of machines, through simulation for a certain period of time (e.g., a week or a month), [0011] Each machine may have a certain capacity to process a certain number of wafers (or numbers of wafer lots) associated with one or more manufacture steps for a duration of time (e.g., a day or a week).) 
Wu further teaches each comprise an amount of time after completion of the operation that one or more subsequent operations of the set of operations are to be completed ([0033] maximum acceptable time period between the completion of defined production process operations. Actual time periods x, y and z can vary and will change dynamically in accordance with production line timing variance).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Shi (directed to generating plurality of events and a time at which to move the amount of parts through the different operations) to incorporate the teachings of Wu (directed to defining the maximum time period and completion time) and arrived at a method to identify completion times based on the one or more operations that each have a plurality of time constraints. One of ordinary skill in the art would have been motivated to make such a combination because this would optimize the systems production.

Regarding claim 8, the combination of Shi and Wu teach The method of claim 1, wherein the first simulation comprises a heuristic simulation configured to simulate at least one of (Shi, [0024] The optimization operations can include linear programming, integer linear programming, non-linear programming, heuristics, simulated annealing, genetic algorithms, relaxation methods, combinatorial optimization, or a combination of the above.) : one or more substrates being processed during the set of operations (Shi, [0032] for different target profiles, the processing device may run different simulations to determine the corresponding requests that control the operations of the machines in the semiconductor manufacture plant, [0015] The implementations may include a list of required number of wafers for each product step that is processed by each machine or machine group in order to achieve the target profile. This match between the numbers of wafers waiting to be processed and the target profile enables the semiconductor manufacture plant to ran smoothly at its optimal utilization rate). (i.e. different target profiles is interpreted as a set of substrate processes), a state of one or more manufacturing equipment of the manufacturing system, one or more operations of a process recipe associated with a substrate at the manufacturing system, or actions performed by an operator at the manufacturing system 

Regarding claim 9, Shi teaches A system comprising: a memory; and a processing device coupled to the memory (Shi, [0035] the computer system 400 may include a processing device 402, a volatile memory 404 (e.g., random access memory (RAM)), a non-volatile memory 406 (e.g., read-only memory (ROM) or electrically-erasable programmable ROM (EEPROM)), and a data storage device 416, which may communicate with each other via a bus 408. ), the processing device to: receive a first request to initiate a set of operations to be run for a queue of substrates at a manufacturing system (Shi, [0026] MES may receive the move list from the simulation so that MES may follow the number of wafers or wafer lots to be processed in order to achieve the effect of optimization algorithms that has been proven to achieve the target profile during the manufacture process, [0025] the optimization operations can include linear programming, integer linear programming, non-linear programming, heuristics, simulated annealing, genetic algorithms, relaxation methods, combinatorial optimization, or a combination of the above. The optimization operations may include the same operations as used in MES, or may include more operations than those used in MES). (i.e. wafer lots to be processed is interpreted as the queue of substrates), wherein each of the set of operations corresponds to a respective substrate process of a set of substrate process, (Shi, [0032] for different target profiles, the processing device may run different simulations to determine the corresponding requests that control the operations of the machines in the semiconductor manufacture plant, [0015] The implementations may include a list of required number of wafers for each product step that is processed by each machine or machine group in order to achieve the target profile. This match between the numbers of wafers waiting to be processed and the target profile enables the semiconductor manufacture plant to ran smoothly at its optimal utilization rate). (i.e. different target profiles is interpreted as a set of substrate processes) wherein one or more operations of the set of operations have one or more time constraints (Shi, [0013] The method to compute the optimal target WIP profile for each group of machines, through simulation for a certain period of time (e.g., a week or a month), [0011] Each machine may have a certain capacity to process a certain number of wafers (or numbers of wafer lots) associated with one or more manufacture steps for a duration of time (e.g., a day or a week).); identify a first plurality of candidate substrates of the queue of substrates that to be processed during the set of operations (Shi, (claim 2) selecting a first WIP value and determining at least one move list or assignment list that generates an event corresponding to the first WIP value, [0026] A move list contains the number of products of each step or block to be processed at a certain time interval, paragraph, [0011] The number of wafers (or wafer lots) waiting to be processed is referred to as WIP, paragraph, [0017] FIG. 1, both Step 1 and Step 6 may be associated with a first machine group including Ml and M2, where the group may contribute a portion of its capacity to Step 1 and a portion of its capacity to Step 6. Step 2 may be associated with a second machine group including M3, M4, and M5 with each one contributing a portion of their respective capacities. At each step, there is a corresponding number (WIP #) of wafers (or wafer lots) waiting to be processed.); determine a first simulation time period for a first simulation of the set of operations (Shi, [0013] The method to compute the optimal target WIP profile for each group of machines, through simulation for a certain period of time (e.g., a week or a month), may include changing the WIP and calculating the utilization rate.)…; run the first simulation of the set of operations to simulate each respective substrate process of the set of substrate processes for the first plurality of candidate substrates over the first simulation time period, wherein the first simulation generates a first simulation output indicating a first number of candidate substrates that were successfully processed during each of the simulated set of operations to reach an end of the first simulation time period in view of the one or more time constraints; (Shi, [0025]-[0026] performing a computer simulation with optimization algorithms either as part of the simulator or as an external software package to the simulator, to produce a move list that may cause the WIPs substantially matching the target profile during the manufacture process, paragraph, [0013] The method to compute the optimal target WIP profile for each group of machines, through simulation for a certain period of time (e.g., a week or a month), [0014] the simulation to compute optimal target WIP profile may be carried out for part of the FAB or even for a particular machine group. The partial simulation may reduce the simulation time. In another implementation, the simulation may be directed to a particular step of the process while the results of prior step may be set manually); and 39initiate, in view of the first simulation output, the set of operations at the manufacturing system to process the first number of candidate substrates from the queue according to each respective substrate process of the set of substrate processes over a time period corresponding to the first simulation time period (Shi, [0013] The method to compute the optimal target WIP profile for each group of machines, through simulation for a certain period of time (e.g., a week or a month), may include changing the WIP and calculating the utilization rate. If increasing the WIP causes the utilization rate to increase, indicating that the optimal target WIP should be increased until any further increase of the WIP causes no improvements on the utilization rate. Similarly, if decreasing the WIP causes the utilization rate to increase, indicating that the optimal WIP should be decreased until any further decrease of the WIP causes no further improvements on the utilization rate. Although higher WIP may increase the machine utilization, higher WIP may also increase the waiting time, , [0011] Each machine may have a certain capacity to process a certain number of wafers (or numbers of wafer lots) associated with one or more manufacture steps for a duration of time (e.g., a day or a week).
Shi does not teach wherein a size of the first simulation time period corresponds to at least an amount of time associated with a largest time constraint window of a set of time constraint windows corresponding to the one or more time constraints.
Wu teaches wherein a size of the first simulation time period corresponds to at least an amount of time associated with a largest time constraint window of a set of time constraint windows corresponding to the one or more time constraints. ([0031] First, instep S501, at least one queue time between two operations is simulated. Thereafter, in step S502, the queue time is assigned to at least one of the sub-time constraints, [0032] maximum time periods x, y and z corresponding to the sub-time constraints between operations O1 and O2, O2 and O3, and O3 and O4, respectively, [0033] the maximum acceptable time period between the completion of defined production process operations.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Shi (directed to generating plurality of events and a time at which to move the amount of parts through the different operations) to incorporate the teachings of Wu (directed to defining the maximum time period) and arrived at a method to identify the largest time needed based on the one or more operations that each have a plurality of time constraints. One of ordinary skill in the art would have been motivated to make such a combination because defining the maximum acceptable time period will ensure that all other time constraints do not exceed the period associated with each constraint in the database, (Wu paragraph [0033]).

Regarding claim 10, the combination of Shi and Wu teach The system of claim 9, wherein to determine a first simulation time period for the first simulation of the set of operations (Shi, [0013] The method to compute the optimal target WIP profile for each group of machines, through simulation for a certain period of time (e.g., a week or a month), may include changing the WIP and calculating the utilization rate.), the processing device ([0035] Processing device 402 may be provided by one or more processors) is to: determine the set of time constraint windows based on each of the one or more operations of the set of operations that each have the one or more time constraints (Shi, [0011] Each machine may have a certain capacity to process a certain number of wafers (or numbers of wafer lots) associated with one or more manufacture steps for a duration of time (e.g., a day or a week).
Wu further teaches identifying, the largest time constraint window of the set of time constraint windows, ([0031] First, instep S501, at least one queue time between two operations is simulated. Thereafter, in step S502, the queue time is assigned to at least one of the sub-time constraints, [0032] maximum time periods x, y and z corresponding to the sub-time constraints between operations O1 and O2, O2 and O3, and O3 and O4, respectively, [0033] the maximum acceptable time period between the completion of defined production process operations.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Shi (directed to generating plurality of events and a time at which to move the amount of parts through the different operations) to incorporate the teachings of Wu (directed to defining the maximum time period) and arrived at a method to identify the largest time needed based on the one or more operations that each have a plurality of time constraints. One of ordinary skill in the art would have been motivated to make such a combination because defining the maximum acceptable time period will ensure that all other time constraints do not exceed the period associated with each constraint in the database, (Wu paragraph [0033]).

Regarding claim 11, the combination of Shi and Wu teach The system of claim 9, wherein to initiate the set of operations at the manufacturing system to process the first number of candidate substrates (Shi, [0022] The controller 104 may issue a request that contains a move list to each machine or machine group. The move list may specify for each product step or recipe, the numbers of wafers or wafer lots to be process by the machine or machine group, over a specific time period.)  , the processing device is to ([0035] Processing device 402 may be provided by one or more processors) set a substrate counter value for a first operation of the set of operations to correspond to the first number of candidate substrates, wherein the substrate counter value defines a total number of substrates at the manufacturing system to be initiated at the first operation over the first time period (Shi, [0011] to ensure that each machine of a step runs at its full capacity, a certain number of wafers (or wafer lots) should be available, waiting to be processed by the machine of that step. The number of wafers (or wafer lots) waiting to be processed is referred to as WIP, [0013] The method to compute the optimal target WIP profile for each group of machines, through simulation for a certain period of time (e.g., a week or a month), may include changing the WIP and calculating the utilization rate. If increasing the WIP causes the utilization rate to increase, indicating that the optimal target WIP should be increased until any further increase of the WIP causes no improvements on the utilization rate. Similarly, if decreasing the WIP causes the utilization rate to increase, indicating that the optimal WIP should be decreased until any further decrease of the WIP causes no further improvements on the utilization rate. Although higher WIP may increase the machine utilization, higher WIP may also increase the waiting time, [0026] determining a move list containing the number of products of each step or block to be processed at a certain time interval). (i.e. WIP is interpreted as the counter value).

Regarding claim 12, the combination of Shi and Wu teach The system of claim 11, wherein the processing device is further to: receive a second request to initiate the set of operations to be run at the manufacturing system (Shi, claim 6, detecting a deviation between the number of parts waiting for process and the target, and issues a second request to change the moving list of the group of machines, [0026] determining a move list containing the number of products of each step or block to be processed at a certain time interval); determine a second plurality of candidate substrates to be processed during the set of operations (Shi, [0019] The target profile 1 14 may be generated based on operator experience, the current conditions of the plant (e.g., how many machines are in working condition), and the wafer production plan based on customer demands. The target profile 110 may be computed using a simulator, based on current conditions of the plant, the current conditions of the machines, or the wafer production plan. FIG. 2 depicts a target profile 200 used for controlling the flow of WIPs according to an implementation of the present disclosure. As shown in FIG. 2, the target profile 200 may be composed of a sequence of blocks (e.g., blocks 1 - 16) and the WIPs associated with each block, where each block may contain one or more steps, [0032] For different target profiles, the processing device may run different simulations to determine the corresponding requests that control the operations of the machines in the semiconductor manufacture plant); 40run a second simulation of the set of operations for the second plurality of  candidate substrates over a second simulation time period, wherein the second simulation generates a second simulation (Shi, [0032] For different target profiles, the processing device may run different simulations to determine the corresponding requests that control the operations of the machines in the semiconductor manufacture plant, [0013] The method to compute the optimal target WIP profile for each group of machines, through simulation for a certain period of time (e.g., a week or a month), may include changing the WIP and calculating the utilization rate, [0025] Then, the computer simulation is performed to determine the optimization that may ensure WIPs at different steps or blocks to match the target profile. The simulation may adjust the model (i.e., the requests to adjust the capacities assigned to different machines) to enable an optimal match between the WIPs at different steps or blocks and the target profile through the manufacture process.) output indicating a second number of candidate substrates that were successfully processed during each of the simulated set of operations to reach an end of the second simulation time period (Shi, [0026]the simulation so that MES may follow the number of wafers or wafer lots to be processed in order to achieve the effect of optimization, [0012] the utilization rate of a machine is the ratio of the actual number of wafers processed by the machine over the number of wafers that could have been processed by the machine running at the full capacity, [0014] the simulation to compute optimal target WIP profile may be carried out for part of the FAB or even for a particular machine group. The partial simulation may reduce the simulation time, [0022] The move list may specify for each product step or recipe, the numbers of wafers or wafer lots to be process by the machine or machine group, over a specific time period.); and update the substrate counter value for the first operation of the set of operations to correspond to the second number of candidate substrates (Shi, [0013] The method to compute the optimal target WIP profile for each group of machines, through simulation for a certain period of time (e.g., a week or a month), may include changing the WIP and calculating the utilization rate. If increasing the WIP causes the utilization rate to increase, indicating that the optimal target WIP should be increased until any further increase of the WIP causes no improvements on the utilization rate. Similarly, if decreasing the WIP causes the utilization rate to increase, indicating that the optimal WIP should be decreased until any further decrease of the WIP causes no further improvements on the utilization rate. Although higher WIP may increase the machine utilization, higher WIP may also increase the waiting time).

Regarding claim 13, the combination of Shi and Wu teach The system of claim 9, wherein the first simulation further generates a second simulation output indicating an additional substrate processing capacity for a manufacturing equipment of the manufacturing system, the additional substrate processing capacity corresponding to a number of substrates that could be successfully processed at the manufacturing equipment within the first simulation time period (Shi, [0026] The results of the simulations generated at 304 may determine one or more assignment lists that assign machines or machine groups and their capacities to different blocks (or different product steps (P, S)) at different times of the day. The assignment lists may specify the percentages of different machines assigned to different blocks. In one implementation, the assignment lists may include a schedule for machines and the portions of their capacities assigned to different blocks (or different product steps (P, S)) over specified time periods, [0032] the processing device may run different simulations to determine the corresponding requests that control the operations of the machines in the semiconductor manufacture plant, [0025] The simulation may adjust the model (i.e., the requests to adjust the capacities assigned to different machines) to enable an optimal match between the WIPs at different steps or blocks and the target profile through the manufacture process.), and wherein the processing device is further to: determine, based on the additional substrate processing capacity for the manufacturing equipment, a second number of candidate substrates ([0025] The simulation may adjust the model (i.e., the requests to adjust the capacities assigned to different machines) to enable an optimal match between the WIPs at different steps or blocks and the target profile through the manufacture process, [0026] the results of the simulation may determine the move list containing the number of wafers or wafer lots of each product step or block to be processed by each machine or machine group at certain time interval.), wherein the set of operations are initiated to process the first number of candidate substrates and the second number of candidate substrates over the first simulation time period ([0013] The method to compute the optimal target WIP profile for each group of machines, through simulation for a certain period of time (e.g., a week or a month), [0026] The results of the simulations generated at 304 may determine one or more assignment lists that assign machines or machine groups and their capacities to different blocks (or different product steps (P, S)) at different times of the day. The assignment lists may specify the percentages of different machines assigned to different blocks. In one implementation, the assignment lists may include a schedule for machines and the portions of their capacities assigned to different blocks (or different product steps (P, S)) over specified time periods.)

Regarding claim 14, the combination of Shi and Wu teach The system of claim 13, wherein the processing device is further to: identify a second plurality of candidate substrates to be processed during the set of operations based on the second number of candidate substrates (Shi, [0019] The target profile 1 14 may be generated based on operator experience, the current conditions of the plant (e.g., how many machines are in working condition), and the wafer production plan based on customer demands. The target profile 110 may be computed using a simulator, based on current conditions of the plant, the current conditions of the machines, or the wafer production plan. FIG. 2 depicts a target profile 200 used for controlling the flow of WIPs according to an implementation of the present disclosure. As shown in FIG. 2, the target profile 200 may be composed of a sequence of blocks (e.g., blocks 1 - 16) and the WIPs associated with each block, where each block may contain one or more steps, [0032] For different target profiles, the processing device may run different simulations to determine the corresponding requests that control the operations of the machines in the semiconductor manufacture plant); run a second simulation of the set of operations for the first plurality of candidate substrates and the second plurality of substrates over the first simulation time period (Shi, [0032] For different target profiles, the processing device may run different simulations to determine the corresponding requests that control the operations of the machines in the semiconductor manufacture plant, [0013] The method to compute the optimal target WIP profile for each group of machines, through simulation for a certain period of time (e.g., a week or a month), may include changing the WIP and calculating the utilization rate, [0025] Then, the computer simulation is performed to determine the optimization that may ensure WIPs at different steps or blocks to match the target profile. The simulation may adjust the model (i.e., the requests to adjust the capacities assigned to different machines) to enable an optimal match between the WIPs at different steps or blocks and the target profile through the manufacture process.), wherein the second simulation generates a third simulation output indicating a third number of candidate substrates 41that were successfully processed during each of the simulated set of operations to reach the end of the first simulation time period (Shi, [0026]the simulation so that MES may follow the number of wafers or wafer lots to be processed in order to achieve the effect of optimization, [0012] the utilization rate of a machine is the ratio of the actual number of wafers processed by the machine over the number of wafers that could have been processed by the machine running at the full capacity, [0014] the simulation to compute optimal target WIP profile may be carried out for part of the FAB or even for a particular machine group. The partial simulation may reduce the simulation time, [0022] The move list may specify for each product step or recipe, the numbers of wafers or wafer lots to be process by the machine or machine group, over a specific time period.); and determine whether the third number of candidate substrates corresponds to a sum of the first number of candidate substrates and the second number of candidate substrates, wherein the set of operations are initiated to process the first number of candidate substrates and the second number of candidate substrates responsive to a determination that the third number of candidate substrates corresponds to a sum of the first number of candidate substrates and the second number of candidate substrates (Shi, [0015] Further, implementations may include a controller to allocate machines capacities to different steps and send requests to machines to run these machines in a fashion that matches the numbers of wafers to be processed in different steps to the target profile over a period of time, [0018] The manufacture process can includes hundreds of steps, and to facilitate the management the steps are divided into disjoint subsets of steps referred to blocks. The WIP for each block may be defined as the sun of WIPs for the steps of blocks, and the request includes information to control which product steps or blocks the machine group needs to process, thus controlling the WIP of the steps or blocks related to the machine group).

Regarding claim 15, the combination of Shi and Wu teach The system of claim 9, wherein the one or more time constraints for an operation of the set of operations (Shi, [0013] The method to compute the optimal target WIP profile for each group of machines, through simulation for a certain period of time (e.g., a week or a month), [0011] Each machine may have a certain capacity to process a certain number of wafers (or numbers of wafer lots) associated with one or more manufacture steps for a duration of time (e.g., a day or a week).) 
Wu further teaches each comprise an amount of time after completion of the operation that one or more subsequent operations of the set of operations are to be completed ([0033] maximum acceptable time period between the completion of defined production process operations. Actual time periods x, y and z can vary and will change dynamically in accordance with production line timing variance).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Shi (directed to generating plurality of events and a time at which to move the amount of parts through the different operations) to incorporate the teachings of Wu (directed to defining the maximum time period and completion time) and arrived at a method to identify completion times based on the one or more operations that each have a plurality of time constraints. One of ordinary skill in the art would have been motivated to make such a combination because this would optimize the systems production.

Regarding claim 16, Shi teaches A non-transitory computer readable storage medium comprising instructions ([0038] Data, storage device 416 may include a non-transitory computer-readable storage medium 424 on which may store instructions 426 encoding any one or more of the methods or functions described herein) that, when executed by a processing device, cause the processing device to ([0039] Instructions 426 may also reside, completely or partially, within volatile memory 404 and/or within processing device 402 during execution thereof by computer system 400, hence, volatile memory 404 and processing device 402. may also constitute machine-readable storage media.): receive a first request to initiate a set of operations to be run for a queue of substrates at a manufacturing system([0026] MES may receive the move list from the simulation so that MES may follow the number of wafers or wafer lots to be processed in order to achieve the effect of optimization algorithms that has been proven to achieve the target profile during the manufacture process, [0025] the optimization operations can include linear programming, integer linear programming, non-linear programming, heuristics, simulated annealing, genetic algorithms, relaxation methods, combinatorial optimization, or a combination of the above. The optimization operations may include the same operations as used in MES, or may include more operations than those used in MES). (i.e. wafer lots to be processed is interpreted as the queue of substrates), wherein each of the set of operations corresponds to a respective substrate process of a set of substrate processes, ([0032] for different target profiles, the processing device may run different simulations to determine the corresponding requests that control the operations of the machines in the semiconductor manufacture plant, [0015] The implementations may include a list of required number of wafers for each product step that is processed by each machine or machine group in order to achieve the target profile. This match between the numbers of wafers waiting to be processed and the target profile enables the semiconductor manufacture plant to ran smoothly at its optimal utilization rate). (i.e. different target profiles is interpreted as a set of substrate processes), and wherein one or more operations of the set of operations have one or more time constraints ([0013] The method to compute the optimal target WIP profile for each group of machines, through simulation for a certain period of time (e.g., a week or a month), [0011] Each machine may have a certain capacity to process a certain number of wafers (or numbers of wafer lots) associated with one or more manufacture steps for a duration of time (e.g., a day or a week).); identify a first plurality of candidate substrates of the queue of substrates that are to be processed during the set of operations((claim 2) selecting a first WIP value and determining at least one move list or assignment list that generates an event corresponding to the first WIP value, [0026] A move list contains the number of products of each step or block to be processed at a certain time interval, paragraph, [0011] The number of wafers (or wafer lots) waiting to be processed is referred to as WIP, paragraph, [0017] FIG. 1, both Step 1 and Step 6 may be associated with a first machine group including Ml and M2, where the group may contribute a portion of its capacity to Step 1 and a portion of its capacity to Step 6. Step 2 may be associated with a second machine group including M3, M4, and M5 with each one contributing a portion of their respective capacities. At each step, there is a corresponding number (WIP #) of wafers (or wafer lots) waiting to be processed. ); determine a first simulation time period for a first simulation of the set of operations, ([0013] The method to compute the optimal target WIP profile for each group of machines, through simulation for a certain period of time (e.g., a week or a month), may include changing the WIP and calculating the utilization rate.)…; run the first simulation of the set of operations to simulate each respective substrate process of the set of substrate processes for the first plurality of candidate substrates over the first simulation time period, wherein the first simulation generates a first simulation output indicating 42a first number of candidate substrates that were successfully processed during each of the simulated set of operations to reach an end of the first simulation time period in view of the one or more time constraints ([0025]-[0026] performing a computer simulation with optimization algorithms either as part of the simulator or as an external software package to the simulator, to produce a move list that may cause the WIPs substantially matching the target profile during the manufacture process, paragraph, [0013] The method to compute the optimal target WIP profile for each group of machines, through simulation for a certain period of time (e.g., a week or a month), [0014] the simulation to compute optimal target WIP profile may be carried out for part of the FAB or even for a particular machine group. The partial simulation may reduce the simulation time. In another implementation, the simulation may be directed to a particular step of the process while the results of prior step may be set manually); and initiate, in view of the first simulation output, the set of operations at the manufacturing system to process the first number of candidate substrates from the queue of substrates according to each respective substrate process of the set of substrate processes over a time period corresponding to the first simulation time period ([0013] The method to compute the optimal target WIP profile for each group of machines, through simulation for a certain period of time (e.g., a week or a month), may include changing the WIP and calculating the utilization rate. If increasing the WIP causes the utilization rate to increase, indicating that the optimal target WIP should be increased until any further increase of the WIP causes no improvements on the utilization rate. Similarly, if decreasing the WIP causes the utilization rate to increase, indicating that the optimal WIP should be decreased until any further decrease of the WIP causes no further improvements on the utilization rate. Although higher WIP may increase the machine utilization, higher WIP may also increase the waiting time, , [0011] Each machine may have a certain capacity to process a certain number of wafers (or numbers of wafer lots) associated with one or more manufacture steps for a duration of time (e.g., a day or a week). 

Shi does not teach wherein a size of the first simulation time period corresponds to at least an amount of time associated with a largest time constraint window of a set of time constraint windows corresponding to the one or more time constraints
Wu teaches wherein a size of the first simulation time period corresponds to at least an amount of time associated with a largest time constraint window of a set of time constraint windows corresponding to the one or more time constraints, ([0031] First, instep S501, at least one queue time between two operations is simulated. Thereafter, in step S502, the queue time is assigned to at least one of the sub-time constraints, [0032] maximum time periods x, y and z corresponding to the sub-time constraints between operations O1 and O2, O2 and O3, and O3 and O4, respectively, [0033] the maximum acceptable time period between the completion of defined production process operations.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Shi (directed to generating plurality of events and a time at which to move the amount of parts through the different operations) to incorporate the teachings of Wu (directed to defining the maximum time period) and arrived at a method to identify the largest time needed based on the one or more operations that each have a plurality of time constraints. One of ordinary skill in the art would have been motivated to make such a combination because defining the maximum acceptable time period will ensure that all other time constraints do not exceed the period associated with each constraint in the database, (Wu paragraph [0033]).
	
Regarding claim 17, the combination of Shi and Wu teach The non-transitory computer readable storage medium of claim 16, wherein to determine the first simulation time period for the first simulation of the set of operations, the processing device is to (Shi, [0013] The method to compute the optimal target WIP profile for each group of machines, through simulation for a certain period of time (e.g., a week or a month), may include changing the WIP and calculating the utilization rate): determine the set of time constraint windows based on each of the one or more operations of the set of operations that each have the one or more time constrains; and …(Shi, [0011] Each machine may have a certain capacity to process a certain number of wafers (or numbers of wafer lots) associated with one or more manufacture steps for a duration of time (e.g., a day or a week).
Wu further teaches identify, the largest time constraint window of the set of time constraint windows ([0031] First, instep S501, at least one queue time between two operations is simulated. Thereafter, in step S502, the queue time is assigned to at least one of the sub-time constraints, [0032] maximum time periods x, y and z corresponding to the sub-time constraints between operations O1 and O2, O2 and O3, and O3 and O4, respectively, [0033] the maximum acceptable time period between the completion of defined production process operations.)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have combined Shi (directed to generating plurality of events and a time at which to move the amount of parts through the different operations) to incorporate the teachings of Wu (directed to defining the maximum time period) and arrived at a method to identify the largest time needed based on the one or more operations that each have a plurality of time constraints. One of ordinary skill in the art would have been motivated to make such a combination because defining the maximum acceptable time period will ensure that all other time constraints do not exceed the period associated with each constraint in the database, (Wu paragraph [0033]).

Regarding claim 18, the combination of Shi and Wu teach The non-transitory computer readable storage medium of claim 16 (Shi, [0038] Data, storage device 416 may include a non-transitory computer-readable storage medium 424 on which may store instructions 426 encoding any one or more of the methods or functions described herein), wherein to initiate the set of operations at the manufacturing system to process the first number of candidate substrates, the processing device is to (Shi, [0022] The controller 104 may issue a request that contains a move list to each machine or machine group. The move list may specify for each product step or recipe, the numbers of wafers or wafer lots to be process by the machine or machine group, over a specific time period.)  set a substrate counter value for a first operation of the set of operations to correspond to the first number of candidate substrates, wherein the substrate counter value defines a total number of substrates at the manufacturing system to be initiated at the first operation over the first time period (Shi, [0011] to ensure that each machine of a step runs at its full capacity, a certain number of wafers (or wafer lots) should be available, waiting to be processed by the machine of that step. The number of wafers (or wafer lots) waiting to be processed is referred to as WIP, [0013] The method to compute the optimal target WIP profile for each group of machines, through simulation for a certain period of time (e.g., a week or a month), may include changing the WIP and calculating the utilization rate. If increasing the WIP causes the utilization rate to increase, indicating that the optimal target WIP should be increased until any further increase of the WIP causes no improvements on the utilization rate. Similarly, if decreasing the WIP causes the utilization rate to increase, indicating that the optimal WIP should be decreased until any further decrease of the WIP causes no further improvements on the utilization rate. Although higher WIP may increase the machine utilization, higher WIP may also increase the waiting time, [0026] determining a move list containing the number of products of each step or block to be processed at a certain time interval). (i.e. WIP is interpreted as the counter value).

Regarding claim 19, the combination of Shi and Wu teach The non-transitory computer readable storage medium of claim 18 (Shi, [0038] Data, storage device 416 may include a non-transitory computer-readable storage medium 424 on which may store instructions 426 encoding any one or more of the methods or functions described herein), wherein the processing device is further to ([0039] Instructions 426 may also reside, completely or partially, within volatile memory 404 and/or within processing device 402 during execution thereof by computer system 400, hence, volatile memory 404 and processing device 402. may also constitute machine-readable storage media): receive a second request to initiate the set of operations to be run at the manufacturing system (claim 6, detecting a deviation between the number of parts waiting for process and the target, and issues a second request to change the moving list of the group of machines, [0026] determining a move list containing the number of products of each step or block to be processed at a certain time interval); determine a second plurality of candidate substrates to be processed during the set of operations ([0019] The target profile 1 14 may be generated based on operator experience, the current conditions of the plant (e.g., how many machines are in working condition), and the wafer production plan based on customer demands. The target profile 110 may be computed using a simulator, based on current conditions of the plant, the current conditions of the machines, or the wafer production plan. FIG. 2 depicts a target profile 200 used for controlling the flow of WIPs according to an implementation of the present disclosure. As shown in FIG. 2, the target profile 200 may be composed of a sequence of blocks (e.g., blocks 1 - 16) and the WIPs associated with each block, where each block may contain one or more steps, [0032] For different target profiles, the processing device may run different simulations to determine the corresponding requests that control the operations of the machines in the semiconductor manufacture plant); 40run a second simulation of the set of operations for the second plurality of candidate substrates over a second simulation time period, wherein the second simulation generates a second simulation ([0032] For different target profiles, the processing device may run different simulations to determine the corresponding requests that control the operations of the machines in the semiconductor manufacture plant, [0013] The method to compute the optimal target WIP profile for each group of machines, through simulation for a certain period of time (e.g., a week or a month), may include changing the WIP and calculating the utilization rate, [0025] Then, the computer simulation is performed to determine the optimization that may ensure WIPs at different steps or blocks to match the target profile. The simulation may adjust the model (i.e., the requests to adjust the capacities assigned to different machines) to enable an optimal match between the WIPs at different steps or blocks and the target profile through the manufacture process.) output indicating a second number of candidate substrates that were successfully processed during each of the simulated set of operations to reach an end of the second simulation time period ([0026]the simulation so that MES may follow the number of wafers or wafer lots to be processed in order to achieve the effect of optimization, [0012] the utilization rate of a machine is the ratio of the actual number of wafers processed by the machine over the number of wafers that could have been processed by the machine running at the full capacity, [0014] the simulation to compute optimal target WIP profile may be carried out for part of the FAB or even for a particular machine group. The partial simulation may reduce the simulation time, [0022] The move list may specify for each product step or recipe, the numbers of wafers or wafer lots to be process by the machine or machine group, over a specific time period.); and update the substrate counter value for the first operation of the set of operations to correspond to the second number of candidate substrates ([0013] The method to compute the optimal target WIP profile for each group of machines, through simulation for a certain period of time (e.g., a week or a month), may include changing the WIP and calculating the utilization rate. If increasing the WIP causes the utilization rate to increase, indicating that the optimal target WIP should be increased until any further increase of the WIP causes no improvements on the utilization rate. Similarly, if decreasing the WIP causes the utilization rate to increase, indicating that the optimal WIP should be decreased until any further decrease of the WIP causes no further improvements on the utilization rate. Although higher WIP may increase the machine utilization, higher WIP may also increase the waiting time).

Regarding claim 20, the combination of Shi and Wu teach The non-transitory computer readable storage medium of claim 16 (Shi, [0038] Data, storage device 416 may include a non-transitory computer-readable storage medium 424 on which may store instructions 426 encoding any one or more of the methods or functions described herein), wherein the first simulation further generates a second simulation output indicating an additional substrate processing capacity for a manufacturing equipment of the manufacturing system, the additional substrate processing capacity corresponding to a number of substrates that could be successfully processed at the manufacturing equipment within the first simulation time period ([0026] The results of the simulations generated at 304 may determine one or more assignment lists that assign machines or machine groups and their capacities to different blocks (or different product steps (P, S)) at different times of the day. The assignment lists may specify the percentages of different machines assigned to different blocks. In one implementation, the assignment lists may include a schedule for machines and the portions of their capacities assigned to different blocks (or different product steps (P, S)) over specified time periods, [0032] the processing device may run different simulations to determine the corresponding requests that control the operations of the machines in the semiconductor manufacture plant, [0025] The simulation may adjust the model (i.e., the requests to adjust the capacities assigned to different machines) to enable an optimal match between the WIPs at different steps or blocks and the target profile through the manufacture process. ), and wherein the processing device is further to: determine, based on the additional substrate processing capacity for the manufacturing equipment, a second number of candidate substrates ([0025] The simulation may adjust the model (i.e., the requests to adjust the capacities assigned to different machines) to enable an optimal match between the WIPs at different steps or blocks and the target profile through the manufacture process, [0026] the results of the simulation may determine the move list containing the number of wafers or wafer lots of each product step or block to be processed by each machine or machine group at certain time interval.), wherein the set of operations are initiated to process the first number of candidate substrates and the second number of candidate substrates over the first simulation time period ([0013] The method to compute the optimal target WIP profile for each group of machines, through simulation for a certain period of time (e.g., a week or a month), [0026] The results of the simulations generated at 304 may determine one or more assignment lists that assign machines or machine groups and their capacities to different blocks (or different product steps (P, S)) at different times of the day. The assignment lists may specify the percentages of different machines assigned to different blocks. In one implementation, the assignment lists may include a schedule for machines and the portions of their capacities assigned to different blocks (or different product steps (P, S)) over specified time periods.)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  
Lin (US20080195241A1) discloses wafer lot ordering using an estimation of allowable queue time.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 12:00pm - 8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del-Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/YTF/
Examiner, Art Unit 2117

 /ROCIO DEL MAR PEREZ-VELEZ/ Supervisory Patent Examiner, Art Unit 2117